Title: Abigail Adams 2d to Elizabeth Cranch, 22 December 1782
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Sunday eve. ca. 22 December 1782

Yesterday my Dear Eliza I returned from Germantown and this morning, it being our usual post day, I received your letter and take the earlyest opportunity to acknowledge and answer it. Your late excursion to Boston has given you spirits. I was not conscious that my letter breathed more of friendship, or of Love, than usual, the most reasonable construction I can put upon, this curious rant of yours, is, that your own feelings are so greatly influenced by this said soft awakening passion, that in your eyes, all your acquaintance are in the same net with yourself. O Betsy I who have thus defended you in this matter am now inclined to believe I have been deceived. Your usual susceptibility and softness of disposition, has led me to believe, that you only esteemed, where I now am fully convinced you love. Ah my Dear your letter convinces confesses, that a spark is struck, and against all your efforts it will kindle, and soon, too soon, for your peace of mind, it will burst forth into a flame. And then my Dear should it not be returned, O Dreadfull thought will you anticipate it.
Upon my word I think you have paid this said gentleman a most extravegant compliment, were he to hear it he might be more than obliged to you. Fortune and Beauty to have aney weight in a good mind, O Eliza this seems but an evasion, if it is meant as more, I should suppose your late excursion to, that detestable town has affected your sentiments. I would not by aney means have you give place, to those romantick sentiments of Love that you talk about, they are very daingerous I am told. I would advise you to consult, prudence, discretion, reason caution and all the discretionary powers, that ever influenced wisdom, or indifferance—ere you harbour aney other ideas than those of meere cold indifferent esteem.
You was never more extravegantly mistaken, my friend. Your Amelia is the same cold indifferent Girl she ever was, she knows not the person on earth that she could talk or write about so romantickly upon. I’ll certainly become your pupill, do indeavour to diffuse into me a little of your susceptibility. I long to be in Love, it must be a strang feeling, seems to me.
I have sometimes been at a loss to know whether I have a heart or not, but at last have made this conclusion, that in the days of my very youth I was deprived of it. I believe I then used to have what are stiled the symtoms of this passion, you may remember I was remarkable for my blushing diffidence. I guess those were the days of my weakness.
I am going to pass next week at Milton, I intend to use all my art, to become your rival. You are sufficiently conscious of your superior merit, I suppose, even to think it in the power of your indifferent Cousin, to make aney impression on the heart of the agreeable Henry. Now should I make an attempt, and succeed, how I should triumpth. You will venture me, I am inclined to think, he is so far taken in the snare, as to render him indifferent to the whole sex, excepting——excepting———What in the name of wonder are these three blank lines for, does the Girl mean to make trial of my curiosity. If you dont unravel this, dark sentence, I will make you pay for it, you may depend upon it.
Two sides of a large sheet of paper filled with nonsence is sufficient at one time, for sunday eve too. I will now attempt to answer your more important inquiries. Your Aunt has lost the sight of one eye intirely, the other is affected. I hope, and fear, for her. Your Cousin Pollys spirits are better than usual, I think she talks of makeing an excursion up in town, and after that to the City. Your Uncle health is mending I believe. When I behold this Man, who was once the enlivener of every scene, whose countenance diffused joy and happiness around him, now strugling with misfortune, it casts a veil oer every sprightly idea.
Madam Paine has returned, she was at meeting to day and is as usual.
I saw Miss Beckey at work upon a something intended for her gown, but not knowing it was the matter nearest her heart, I did not feel interested particularly in it.
I have given as good an account as is in my power of Amelias heart. Whenever I hear from it I will communicate, to you, what ever is communicable.
When I proposed your keeping a journal, I did not wish a meere account of every visit you paid or received, or of every pretty face, and beautifull silk that presented, to you, but an account of those scenes wherein you feel interested, dressed in your language and sentiment, I thought might have afforded me some pleasure. If you will not comply, you shall be exempd from seeing, the diary of a week, that is to come from the entertaining pens of Miss Quincy and Miss Adams, some few weeks hence, when they take, the places of your Ladyship and Nannette. What a loss will you meet with. For your own future improvement, I would advise you to comply, altho you should not succeed to our expectations, and your own wishes. I make no pretents to disinterested benevolence. It was determined here the other evening, by a wise head that Love was founded in self interest and had that powerfull motive for its foundation. This is only my sentiments, you know, in other words. Do you recollect the variation of our sentiments, the eve you passt here with Mr. Guild, you do I dare say. You are tired of this scrale ere this, I will wish you a good night. Write me soon, very soon, and present a profusion of regards to all my friends and believe me thine Amelia.

